Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 1 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 2 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 3 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 4 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 5 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 6 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 7 of 8
Case 18-08359   Doc 113   Filed 04/21/20 Entered 04/22/20 08:55:57   Desc Main
                           Document     Page 8 of 8
